Name: Commission Implementing Regulation (EU) NoÃ 995/2012 of 26Ã October 2012 laying down detailed rules for the implementation of Decision NoÃ 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on science and technology Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  research and intellectual property;  economic analysis;  natural and applied sciences
 Date Published: nan

 27.10.2012 EN Official Journal of the European Union L 299/18 COMMISSION IMPLEMENTING REGULATION (EU) No 995/2012 of 26 October 2012 laying down detailed rules for the implementation of Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on science and technology (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 concerning the production and development of Community statistics on science and technology (1) and in particular Article 3 thereof, Whereas: (1) In order to take into account the developments in the area of statistics on science and technology, as well as requests for new and more detailed and frequent statistics, new implementing measures of Decision No 1608/2003/EC should be laid down. (2) Existing statistical support for decisions in current policy areas should be continued and additional requirements arising from new policy initiatives should be satisfied, with a view to making best use of available resources and minimising the response burden. (3) Regulation (EC) No 223/2009 of the European Parliament and of the Council (2) on European statistics provides a reference framework, in particular with regard to rules on access to administrative data sources and statistical confidentiality. (4) It is necessary to ensure that European statistics on science and technology are consistent with other international standards. To that end, work carried out by the Organisation for Economic Cooperation and Development (OECD) and other international organisations should be taken into account. In particular, the Frascati Manual on research and development statistics, the Canberra Manual on statistics on human resources devoted to science and technology, the OECD Patent Statistics Manual, published by the OECD, as well as the Oslo Manual on innovation statistics, published jointly by the OECD and the European Commission (Eurostat), should provide a reference framework. (5) For the sake of clarity, Commission Regulation (EC) No 753/2004 of 22 April 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council as regards statistics on science and technology (3) and Commission Regulation (EC) No 1450/2004 of 13 August 2004 implementing Decision No 1608/2003/EC of the European Parliament and of the Council concerning the production and development of Community statistics on innovation (4) should be repealed. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules concerning the production of European statistics on science and technology. Article 2 1. This Regulation shall cover the following domains: (a) statistics on research and development (R & D); (b) statistics on government budget appropriations or outlays on research and development (GBAORD); (c) innovation statistics; (d) statistics on human resources in science and technology, including gender and mobility statistics, statistics on patents, statistics on high-technology industries and knowledge-based services and other statistics on science and technology. The lists of statistical variables, the activities and sectors covered, breakdowns of the results, frequency, deadlines for data provision and the reference period shall be as specified in Annexes I and II. For the domains referred to in point (d) of first subparagraph, the necessary data shall be obtained from existing statistical or other data sources, as specified in section 3 of Annex I. 2. The lists of statistical variables, the activities and sectors covered, breakdowns of the results, frequency, deadlines for data provision, and other characteristics set out in Annexes I and II shall, where appropriate, be reviewed at regular intervals. Article 3 Member States shall acquire the necessary data using a combination of different sources, such as sample surveys, administrative data sources or other data sources. As far as the quality or statistical estimation procedures are concerned, the other data sources shall be at least equivalent to sample surveys or administrative data sources. Article 4 The statistics referred to in Annexes I and II shall be based on harmonised concepts and definitions, notably those contained in the most recent versions of the Frascati Manual (R & D statistics), the Canberra Manual (statistics on human resources in science and technology), OECD Patent Statistics Manual (patent statistics), Oslo Manual (innovation statistics) or other harmonised standards. Article 5 Member States shall provide the variables listed in Annexes I and II, including confidential data, to the Commission (Eurostat), using the technical standard determined by the Commission (Eurostat) in cooperation with the Member States. Member States may provide the Commission (Eurostat) with individual data records on innovation statistics on a voluntary basis using the technical standard determined by the Commission (Eurostat). Article 6 1. Member States shall take all necessary measures to ensure the quality of the data provided. 2. Member States shall provide the Commission (Eurostat) with standard quality reports concerning the data on: (a) research and development (R & D); (b) government budget appropriations or outlays on research and development (GBAORD); (c) innovation. As far as research and development statistics are concerned, separate quality reports shall be drawn up for the business enterprise sector, government sector and higher education sector. Quality reports for the private non-profit sector shall be drawn up only if its R & D expenditure as a share of the total national R & D expenditure is more than 5 %. 3. Quality reports shall be drawn up by the Member States in accordance with the rules laid down in Annex III and shall cover the quality criteria defined in Article 12(1) of Regulation (EC) No 223/2009. 4. The first quality reports on R & D and GBAORD shall be drawn up for the data concerning the reference year 2011 and shall be submitted by 31 October 2013. For innovation statistics, the first quality reports shall be drawn up for the data concerning the reference year 2012 and shall be submitted by 31 October 2014. Subsequent quality reports shall be provided to the Commission (Eurostat) every second year within 22 months after the end of the reference year for which the data were collected. Article 7 Regulations (EC) No 753/2004 and (EC) No 1450/2004 are repealed. However, Regulation (EC) No 753/2004 shall continue to apply as regards R & D and GBAORD statistics for the reference year 2011. References to the repealed Regulations shall be construed as references to this Regulation. Article 8 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 230, 16.9.2003, p. 1. (2) OJ L 87, 31.3.2009, p. 164. (3) OJ L 118, 23.4.2004, p. 23. (4) OJ L 267, 14.8.2004, p. 32. ANNEX I STATISTICS ON SCIENCE AND TECHNOLOGY Section 1 Statistics on Research and Development 1. The statistics are to be compiled for R & D activity performed in the whole economy. The results shall relate to the population of all R & D performing units classified in Sections A to U of the common statistical classification of economic activities as established by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (1) (NACE Rev.2). 2. The statistical units to be used in order to compile the statistics listed in paragraph 3 are: (a) enterprises for the statistics to be compiled at national level and (b) local units for the statistics to be compiled at regional level (NUTS 2). The definitions of the statistical units to be used (enterprise and local unit) are as set out in Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (2). 3. The list of statistics (including their breakdowns) to be compiled is set out below. Code Title All sectors By sector of performance Business enterprise sector Higher education sector Government sector Private non-profit sector Comments 1.11 Number of R & D personnel in head count (HC) Without breakdown 1.11.0.0 1.11.0.1 1.11.0.2 1.11.0.3 1.11.0.4 By occupation and sex 1.11.1.0 1.11.1.1 1.11.1.2 1.11.1.3 1.11.1.4 By qualification and sex 1.11.2.0 1.11.2.1 1.11.2.2 1.11.2.3 1.11.2.4 Optional By principal economic activity (NACE) 1.11.3.1 By major field of science and sex 1.11.4.2 1.11.4.3 By region (NUTS 2) 1.11.5.0 1.11.5.1 1.11.5.2 1.11.5.3 1.11.5.4 By region (NUTS 2) and sex 1.11.6.0 1.11.6.1 1.11.6.2 1.11.6.3 1.11.6.4 Optional By principal economic activity (NACE) and sex 1.11.7.1 1.12 Number of researchers in head Count (HC) Without breakdown 1.12.0.0 1.12.0.1 1.12.0.2 1.12.0.3 1.12.0.4 By sex 1.12.1.0 1.12.1.1 1.12.1.2 1.12.1.3 1.12.1.4 By qualification and sex 1.12.2.0 1.12.2.1 1.12.2.2 1.12.2.3 1.12.2.4 Optional By principal economic activity (NACE) and sex 1.12.3.1 By major field of science and sex 1.12.4.2 1.12.4.3 By region (NUTS 2) 1.12.5.0 1.12.5.1 1.12.5.2 1.12.5.3 1.12.5.4 By region (NUTS 2) and sex 1.12.6.0 1.12.6.1 1.12.6.2 1.12.6.3 1.12.6.4 Optional By age group and sex 1.12.7.0 1.12.7.1 1.12.7.2 1.12.7.3 1.12.7.4 Optional By citizenship and sex 1.12.8.0 1.12.8.1 1.12.8.2 1.12.8.3 1.12.8.4 Optional 1.13 Number of R & D personnel in full-time equivalent (FTE) Without breakdown 1.13.0.0 1.13.0.1 1.13.0.2 1.13.0.3 1.13.0.4 Yearly By occupation 1.13.1.0 1.13.1.1 1.13.1.2 1.13.1.3 1.13.1.4 By qualification 1.13.2.0 1.13.2.1 1.13.2.2 1.13.2.3 1.13.2.4 Optional By principal economic activity (NACE) 1.13.3.1 By major field of science and sex 1.13.4.2 1.13.4.3 Optional By region (NUTS 2) 1.13.5.0 1.13.5.1 1.13.5.2 1.13.5.3 1.13.5.4 By size class 1.13.6.1 Optional for the size classes 0 and one to nine employees 1.14 Number of researchers in full-time equivalent (FTE) Without breakdown 1.14.0.0 1.14.0.1 1.14.0.2 1.14.0.3 1.14.0.4 Yearly By sex 1.14.1.0 1.14.1.1 1.14.1.2 1.14.1.3 1.14.1.4 Optional By qualification 1.14.2.0 1.14.2.1 1.14.2.2 1.14.2.3 1.14.2.4 Optional By principal economic activity (NACE) 1.14.3.1 By major field of science and sex 1.14.4.2 1.14.4.3 Optional By region (NUTS 2) 1.14.5.0 1.14.5.1 1.14.5.2 1.14.5.3 1.14.5.4 By region (NUTS 2) and sex 1.14.6.0 1.14.6.1 1.14.6.2 1.14.6.3 1.14.6.4 Optional By size class 1.14.7.1 Optional for the size classes 0 and one to nine employees 1.20 Intramural R & D expenditure Without breakdown 1.20.0.0 1.20.0.1 1.20.0.2 1.20.0.3 1.20.0.4 Yearly By source of funds 1.20.1.0 1.20.1.1 1.20.1.2 1.20.1.3 1.20.1.4 By type of R & D 1.20.3.0 1.20.3.1 1.20.3.2 1.20.3.3 1.20.3.4 Optional for HES and for all sectors By type of costs 1.20.4.0 1.20.4.1 1.20.4.2 1.20.4.3 1.20.4.4 By principal economic activity (NACE) 1.20.5.1.1 By product field (NACE) 1.20.5.1.2 Optional By size class 1.20.6.1 Optional for the size classes 0 and one to nine employees By source of funds and size class 1.20.7.1 Optional for the size classes 0 and one to nine employees By major field of science 1.20.8.2 1.20.8.3 By socioeconomic objective (SEO) 1.20.9.3 Optional By region (NUTS 2) 1.20.10.0 1.20.10.1 1.20.10.2 1.20.10.3 1.20.10.4 4. All variables shall be provided every two years in each odd year, except those where the tables in paragraph 3 stipulate that they shall be provided annually. 5. The first reference year for which the statistics listed in paragraph 3 are to be compiled is the calendar year 2012. 6. The results are to be provided within 18 months of the end of the calendar year of the reference period. In addition, preliminary results for the variables with an annual frequency are to be provided within 10 months of the end of the calendar year of the reference period. 7. Production of results 7.1. The results of the statistics by occupation are to be broken down into researchers and other R & D personnel. 7.2. The results of the statistics by qualification are to be broken down into PhD holders (ISCED 2011 level 8), other university degrees and other tertiary diplomas (ISCED 2011 levels 5, 6 and 7) and other qualifications. 7.3. The results of the statistics by major field of science are to be broken down into natural sciences, engineering and technology, medical sciences, agricultural sciences, social sciences and humanities. 7.4. The results of the statistics by size class are to be broken down into the following size classes: 0 employees, one to nine employees, 10 to 49 employees, 50 to 249 employees, 250 to 499 employees, 500 and more employees. 7.5. The results of the statistics by source of funds are to be broken down into the business enterprise sector, government sector, private non-profit sector, higher education sector and abroad. The category abroad is to be further broken down into: foreign business enterprises, European Commission, international organisations and other sources. For the business enterprise sector category foreign business enterprises is to be further broken down into foreign enterprises within the same group and other foreign enterprises. 7.6. The results of the statistics by type of R & D are to be broken down into basic research, applied research and experimental development. 7.7. The results of the statistics by type of costs are to be broken down into current costs (labour costs and other costs) and capital expenditure. 7.8. The results of the statistics by socioeconomic objective (SEO) are to be broken down in accordance with the nomenclature for the analysis and comparison of scientific programmes and budgets (NABS) at chapter level. 7.9. The results of the statistics by age group are to be broken down into the following age classes (in years): up to 25, 25 to 34, 35 to 44, 45 to 54, 55 to 64, 65 and more. 7.10. The results of the statistics by citizenship are to be broken down into the following categories: national citizenship, citizenship of other EU Member States, citizenship of other European countries, citizenship of North America, citizenship of Central and South America; citizenship of Asia, citizenship of Africa, other citizenship. 7.11. The results of the statistics by principal economic activity and by product field (NACE Rev. 2) are to be broken down into the following NACE Rev. 2 divisions, groups and aggregates: 01, 02, 03, 05, 06, 07, 08, 09, 10 to 33, 10, 11, 12, 10, 11, 12, 13, 14, 15, 13, 14, 15, 16, 17, 18, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 25, 25.4, 26, 26.1, 26.2, 26.3, 26.4, 26.5, 26.6, 26.7, 27, 28, 29, 30, 30.1, 30.2, 30.3, 30.4, 31, 32, 32.5, 33, 35, 36, 37, 38, 3935, 36, 37, 38, 39, 41, 42, 43, 45, 46, 47, 49, 50, 51, 52, 53, 55, 56, 58, 59, 60, 61, 62, 63, 64, 65, 66, 68, 69, 70, 71, 72, 73, 74, 75, 77, 78, 79, 80, 81, 82, 45, 46, 47, 49, 50, 51, 52, 53, 55, 56, 58, 59, 60, 61, 62, 63, 61, 62, 63, 64, 65, 66, 68, 69, 70, 71, 72, 73, 74, 75, 71, 72, 72.1, 72.2, 77, 78, 79, 80, 81, 82, 84, 85, 86, 87, 88, 86, 87, 88, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 01 to 99. 8. The concepts and definitions related to the statistics defined in this section are laid down in the Frascati Manual. 9. On a voluntary basis, pilot studies will be undertaken by the Commission and/or Member States on additional variables and breakdowns of R & D statistics with a view to strengthening the scientific evidence base of R & D policy-making. The pilot studies are to be carried out in order to assess the relevance and feasibility of obtaining data, taking into account the benefits of the availability of the data in relation to the cost of collection and the burden on business. Topics of the pilot studies will be decided in close cooperation with the Member States. Section 2 Statistics on government budget appropriations or outlays on research and development (GBAORD) 1. The following statistics are to be compiled: Code Title 21.0 Government R & D appropriations in the provisional budget (as approved by the Parliament at the beginning of the budget year) 21.1 Government R & D appropriations in the final budget (revised budget approved during the budget year) 22.0 National public funding to transnationally coordinated R & D 2. All variables shall be provided annually. 3. The first reference year for which the statistics are to be compiled is the calendar year 2012. 4. The results are to be provided within six months of the end of the calendar year of the reference period for variable 21.0 (including all breakdowns) and within 12 months for variables 21.1 and 22.0 (including all breakdowns). 5. Production of results 5.1. The results of the statistics compiled for the variables 21.0 and 21.1 are to be broken down in accordance with the nomenclature for the analysis and comparison of scientific programmes and budgets (NABS 2007) at chapter level. 5.2. The results of the statistics compiled for the variable 21.1 are to be broken down: (a) in accordance with the nomenclature for the analysis and comparison of scientific programmes and budgets (NABS 2007) at subchapter level  optional; (b) into project funding and institutional funding  optional. 5.3. The results of the statistics compiled for the variable 22.0 are to be broken down into national contributions to transnational public R & D performers, national contributions to Europe-wide transnational public R & D programmes and national contributions to bilateral or multilateral public R & D programmes established between Member State governments (and with candidate countries and EFTA countries). 6. The concepts and definitions related to the statistics defined in this section are laid down in the Frascati Manual or other harmonised standards. Section 3 Other statistics on science and technology The work relating to the other areas of statistics on science and technology shall refer in particular to the following domains: (a) statistics on human resources in science and technology (including gender and mobility statistics) (HRST): development and implementation of a comprehensive framework for statistics on HRST principally by exploiting existing national and international data sources more effectively (also within the European statistical system). Particular attention is to be paid to gender aspects; (b) statistics on patents: development and implementation of a comprehensive framework for statistics on patents by regularly producing international and national patent statistics and indicators based on the information available at national and international patent offices; (c) statistics on high-technology industries and knowledge-based services: development and implementation of a comprehensive framework for statistics on high-technology industries and knowledge-based services, principally by exploiting existing national and international data sources more effectively (also within the European statistical system). This work also comprises the identification and classification of activities and products, the measurement of economic performance of these activities and their contribution to performance of the economy as a whole; (d) other statistics on science and technology: the additional development and implementation work is related, inter alia, to statistics on biotechnology, nanotechnology or other areas where science and technology is vital for meeting European Union priorities (like health, security, environment and climate change). For the domains listed in this section, the necessary data will mostly be acquired through existing statistical or other data sources (e.g. in the area of social or economic statistics). (1) OJ L 393, 30.12.2006, p. 1. (2) OJ L 76, 30.3.1993, p. 1. ANNEX II INNOVATION STATISTICS Section 1 The enterprise is the statistical unit to be used for the compilation of the statistics listed in Section 2. The definitions of the statistical units to be used (enterprise) are as set out in Regulation (EEC) No 696/93. Section 2 Member States shall compile the following innovation statistics: Variable Title Comments 1 Number of innovation active enterprises As absolute value and as a percentage of all enterprises 2 Number of innovating enterprises that introduced new or significantly improved products, new to the market/new to enterprise As absolute value, as a percentage of all enterprises and as a percentage of all innovation active enterprises 3 Turnover from innovation, related to new or significantly improved products, new to the market As absolute value, as a percentage of total turnover and as a percentage of total turnover from innovation active enterprises 4 Turnover from innovation, related to new or significantly improved products, new to the firm, but not new to the market As absolute value, as a percentage of total turnover and as a percentage of total turnover from innovation active enterprises 5 Number of innovation active enterprises involved in innovation cooperation As absolute value and as a percentage of innovation active enterprises 6 Innovation expenditure As absolute value, as a percentage of total turnover and as a percentage of total turnover from innovation active enterprises 7 Number of innovation active enterprises that indicated highly important objectives of innovation As absolute value and as a percentage of all innovation active enterprises  optional 8 Number of innovation active enterprises that indicated highly important sources of information for innovation As absolute value and as a percentage of all innovation active enterprises  optional 9 Number of enterprises facing important hampering factors As absolute value, as a percentage of all enterprises, as a percentage of all innovation active enterprises and as a percentage of non-innovation active enterprises  optional 10 Number of innovating enterprises that developed the innovations itself or together with the other enterprises/institutions As absolute value and as a percentage of all innovation active enterprises Beyond the statistics listed above, Members States may compile additional statistics (including their breakdowns) in accordance with the main themes listed in the Oslo Manual. Inclusion of these additional statistics will be decided in close cooperation with Member States and incorporated in the harmonised survey questionnaire. Section 3 Market activity enterprises in the NACE Rev. 2 sections B, C, D, E, H, J, K and in the NACE Rev. 2 divisions 46 and divisions 71, 72 and 73 are to be covered. Member States have the option of further extending the coverage. Section 4 All variables shall be provided every two years in each even year. Section 5 The first reference year for which the statistics are to be compiled is the calendar year 2012. Section 6 1. All results are to be broken down by economic activity by NACE Rev. 2 sections, divisions or other aggregates and by the employment size classes as follows: NACE category/ size category 10-49 employees 50-249 employees above 249 employees total B-C-D-E-46-H-J-K-71-72-73 x x x x B-C-D-E x x x x B x x x x C x x x x 10 to 12 x 13 to 15 x 16 to 18 x 19 to 22 x 20 x 21 x 23 x 24 x 25 to 30 x 25 x 26 x 31 to 33 x D x x x x E x x x x 36 x 37 to 39 x 46-H-J-K-71-72-73 x x x x 46 x x x x H x x x x 49 to 51 x 52 to 53 x J x x x x 58 x 61 x 62 x 63 x K x x x x 64 x 65 x 66 x 71-72-73 x x x x 71 x 72 x 73 x 2. The results of variable 1 shall cover and be broken down into four types of innovations: process, product, organisational and marketing innovations. The results of variables 5 to 10 shall cover enterprises with process and/or product innovation activities. Coverage and breakdown by four types of innovations for the variables other than 1 will be decided in close cooperation with Member States and incorporated in the harmonised survey questionnaire. 3. The results of variable 5 are to be broken down by type of innovation cooperation. The results of variable 6 are to be broken down by type of innovation expenditures. The results of variable 7 are to be broken down by type of objectives of innovation. The results of variable 8 are to be broken down by type of sources of information. The results of variable 9 are to be broken down by type of hampering factors. The results of variable 10 are to be broken down by type of developers. These breakdowns will be decided in close cooperation with Member States and incorporated in the harmonised survey questionnaire. Section 7 1. All results are to be provided within 18 months of the end of the calendar year of the reference period. 2. Member States may, on a voluntary basis, provide the Commission (Eurostat) with individual data records covering all statistical units surveyed as part of the national innovation surveys. Section 8 1. The survey questionnaire, which is used for the innovation surveys carried out every two years and starting with the reference year 2012, shall cover the main themes listed in the Oslo Manual with regard to the measurement of innovation in enterprises. 2. In close cooperation with the Member States, methodological recommendations for the innovation surveys shall be drawn up by the Commission (Eurostat) leading to a high level of harmonisation of the survey results. These recommendations shall cover at least the target population, the survey methodology (including regional aspects), the harmonised survey questionnaire, the collection, processing and provision of the data, and data quality requirements. 3. Member States shall provide the Commission (Eurostat) with the necessary information concerning the national methodology used in national innovation statistics. ANNEX III REQUIREMENTS FOR QUALITY REPORTS Section 1 Introduction The quality reports shall contain both quantitative and qualitative indicators of the quality of the data, in the standard structure determined by the Commission in cooperation with the Member States. The Commission (Eurostat) shall provide the results for those quantitative indicators which can be calculated on the basis of data provided by Member States. Member States shall interpret and comment on them, in the light of their collection methodology and provide the remaining quantitative indicators as well as qualitative information. Section 2 Timeline Every second year, the Commission (Eurostat) shall, within 20 months after the end of the reference year (by the end of August), supply the Member States with draft standard quality reports, pre-filled with quality indicators and other information available to the Commission (Eurostat). Every second year, Member States shall supply the Commission (Eurostat) within 22 months after the end of the reference year (by the end of October) with the completed standard quality reports.